Judgment, Supreme Court, New York County, entered on October 15, 1973, directing respondent to provide petitioners and all members of their class with a “ disregard ” of up to $4 from November 1, 1972 to June 5, 1973, unanimously modified, on the law and on the facts, to the extent of directing that petitioners are entitled to such “ disregard ” retroactive to Ocober 1, 1972, and as so modified, the judgment is affirmed, without costs and without disbursements. Petitioners are entitled to the “ disregard ” from October 1, 1972, the date on which other categories of old age survivors and disability insurance benefits recipients became eligible for the $4 “ disregard.” Once it was determined that petitioners stood in the same position as others who received old age survivors and disability insurance benefits, it follows that they are entitled to those benefits as of October 1, 1972. Concur — Stevens, J. P., Kupferman, Lupiano, Capozzoli and Lane, JJ.